Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered April 21, 2003, which, after a nonjury trial, inter alia, dismissed the third-party complaint alleging architectural malpractice against Ivan Brice, unanimously affirmed, without costs.
The trial evidence, fairly considered, permitted the trial court to conclude that the third-party claim for architectural malpractice of 20 East 9th Street Apartment Corp. (the co-op) against its former architect, Ivan Brice, had not been proved (see *408Claridge Gardens v Menotti, 160 AD2d 544, 544-545 [1990]). The co-op failed to meet its burden to adduce credible expert testimony that Brice’s plans and specifications deviated from locally prevailing standards of architectural practice (see 530 E. 89 Corp. v Unger, 43 NY2d 776, 777 [1977]). Nor was the coop’s evidence of the “as built” condition of the terrace parapets in any measure probative of the alleged architectural malpractice, since there was no proof that Brice supervised the construction or that he authorized the contractor’s departures from his plans and specifications. Concur—Buckley, P.J., Andrias, Saxe, Lerner and Friedman, JJ.